Motion for an order to show cause why the respondents refuse to pay to the relator, who is the official stenographer for the county of Genesee, the compensation which had been fixed for the office before his appointment.
It appears that the relator was appointed some years ago; that previous to the appointment the board of supervisors h'ad passed a resolution fixing the compensation at a per diem allowance of ten dollars while in attendance on court, but subsequently they changed this and fixed an annual salary, which is less than the per diem allowance had previously amounted to. The relator protested against this change, and the purpose of the application is to compel the per diem allowance.
The Court held that the statute clearly contemplated an annual salary, and the performance by the stenographer of the duties belonging to his office, not only while the court is in session but at other times, as is required of the circuit judge and other officers having annual salaries. The fixing of a per diem allowance was therefore wholly incompetent.
Motion denied.